


License Reference Number________________




PATENT LICENSE AGREEMENT (“Agreement”) dated as of the Agreement Date,
hereinbelow defined, and between INTERNATIONAL BUSINESS MACHINES CORPORATION, a
New York corporation (“IBM”), and AVISTAR COMMUNICATIONS CORPORATION,
a  Delaware corporation (“AVS”).


WHEREAS, IBM and Avistar are concurrently entering into a Licensed Works
Agreement, Agreement # 4908004013 of September 2008 (“Base Agreement”), and a
Statement of Work SOW# 4908004020 of September 2008 (“SOW”); and


WHEREAS, for the consideration specifically set forth in such agreements
specifically referred to below, AVS wishes to grant to IBM, and IBM wishes to
receive, a license under AVS’ patents as set forth below;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, IBM and AVS agree as follows:




Section 1.                                           Definitions


 “Subsidiary” or “Subsidiaries” shall mean a corporation, company or other
entity:
(a)           more than fifty percent (50%) of whose outstanding shares or
securities (representing the right to vote for the election of directors or
other managing authority) are, now or hereafter, owned or controlled, directly
or indirectly, by a party hereto, but such corporation, company or other entity
shall be deemed to be a Subsidiary only so long as such ownership or control
exists; or
(b)           which does not have outstanding shares or securities, as may be
the case in a partnership, joint venture or unincorporated association, but more
than fifty percent (50%) of whose ownership interest representing the right to
make the decisions for such corporation, company or other entity is now or
hereafter, owned or controlled, directly or indirectly, by a party hereto, but
such corporation, company or other entity shall be deemed to be a Subsidiary
only so long as such ownership or control exists..


“Agreement Date” shall mean the date on which this Agreement is signed by the
second of IBM and AVS to so sign, as shown on the signature page.


“Authorized Copy (Copies)” shall mean a computer program copied by authorized
third party recipients of a Master Copy.


“Distribute” shall mean import, have imported, lease, license, sell, offer for
sale, or otherwise transfer.


“Licensed Products” shall mean Information Handling System(s) or any
instrumentality or aggregate of instrumentalities (including, without
limitation, any component, subassembly, computer program or supply) designed for
incorporation in an Information Handling System.    “Information Handling
System(s)” shall mean any instrumentality or aggregate of instrumentalities
primarily designed to compute, classify, process, transmit, receive, retrieve,
originate, switch, store, display, manifest, measure, detect, record, reproduce,
handle or utilize any form of information, intelligence or data for business,
scientific, control or other purposes.

[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatm ent request that has been filed separately with the
Securities and Exchange Commission.
 
Page 1 of 6

--------------------------------------------------------------------------------

 





“Licensed Patents” shall mean all patents throughout the world, ***:
(a)
issued or issuing on patent applications entitled to an effective filing date
prior to five years after the Agreement Date; and

(b)
under which patents or the applications therefor (including continuations,
divisionals, or continuations-in-part) AVS or any of its Subsidiaries has as of
the Agreement Date, or thereafter obtains, the right to grant licenses to IBM of
or within the scope granted herein without such grant resulting in payment of
royalties or other consideration by AVS or its Subsidiaries to third parties
(except for payments among AVS and its Subsidiaries, and payments to third
parties for inventions made by said third parties while employed by AVS or any
of its Subsidiaries).  AVS represents on behalf of itself and its Subsidiaries
that as of the Agreement Date no grants under any of its patents or applications
therefor are subject to such third party consideration.  On request by IBM, AVS
agrees to inform IBM of any such patents or applications, and IBM shall have the
right to provide such consideration to such third party so as to obtain a
license thereunder.



Notwithstanding the foregoing, Licensed Patents shall include the patents
identified in Schedule A, and all reissues, reexaminations, continuations,
divisionals, continuations-in-part, and foreign counterparts thereof throughout
the world.


“Master Copy” shall mean a Licensed Product in software form that is Distributed
by or for IBM to a third party with written authorization directly or indirectly
from IBM to such third party to make copies of such Licensed Product for its own
use or for further authorized Distribution (by transmission or other
distribution means).


“Performance of Business Processes” shall mean advising, servicing, or operating
all or part of an enterprise or organization.




Section 2.                                           Grant of Rights


2.1           AVS, on behalf of itself and its Subsidiaries grants to IBM a
nonexclusive and worldwide license under the Licensed Patents:
(a)
to make (including the right to use any apparatus and practice any method in
making), use, and Distribute Licensed Products and Master Copies;

(b)
to authorize in writing, directly or indirectly, recipients of Master Copies to
make and Distribute Authorized Copies;

(c)
to have Licensed Products made by another manufacturer for use and Distribution
by or for IBM, provided that a substantial portion of the design,
specifications, or other content of such Licensed Products is provided to such
manufacturer by IBM, an IBM Subsidiary, or a third party providing such content
for and on behalf of IBM or an IBM Subsidiary and where such content is owned by
or licensed to IBM or an IBM Subsidiary; and

(d)
to use any apparatus and practice any method in connection with the Performance
of Business Processes for itself or third parties.



2.2           IBM shall have the right to grant sublicenses to its Subsidiaries
existing on or after the Agreement Date, which sublicenses may include the right
of such sublicensed Subsidiaries to sublicense other IBM Subsidiaries.  No
sublicense shall be broader in any respect at any time during the life of this
Agreement than the license held at that time by the party that granted the
sublicense.

[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatm ent request that has been filed separately with the
Securities and Exchange Commission.
 
Page 2 of 6

--------------------------------------------------------------------------------

 





2.3           Where a third party uses an apparatus or practices a method in
Performance of Business Process, and such third party is acting on behalf of,
and as subcontractor to, IBM in connection with a contract that obligates IBM to
provide such Performance of a Business Process for an IBM customer, such use or
practice shall be deemed to have been performed by IBM.


2.4           AVS irrevocably releases IBM, its Subsidiaries existing as of the
Agreement Date, and their respective customers, distributors and suppliers from
any and all claims of infringement of the Licensed Patents which claims are
based on acts prior to the Agreement Date, which, had they been performed after
the Agreement Date would have been licensed under this Agreement.


2.5           AVS covenants not to sue direct and indirect customers of Licensed
Products under this Agreement under the Licensed Patents for the formation of
any combination of such Licensed Products with other products, and for the use
or sale of such combinations that have been formed by said customers,
notwithstanding that such other products are not furnished by IBM or its
Subsidiaries; provided, however, that such covenant not to sue shall only extend
to patent claims with respect to which IBM’s or its Subsidiary’s furnishing of
such Licensed Products would, in the absence of this Agreement, constitute
infringement and provided, further that such covenant shall not extend to
infringement arising from the manufacture, use or sale of such other product per
se.


2.6           If, after the Agreement Date, IBM or any of its
Subsidiaries  (“Acquiring Party”) either acquires an entity or acquires
substantially all of the assets of an entity (“Acquired Party”), and said
Acquired Party is, as of the date of acquisition, licensed by AVS or its
Subsidiaries under the Licensed Patents, through an existing agreement dated
after the Agreement Date pursuant to which payments are to be made by said
entity to AVS, then, at IBM’s election, IBM may terminate such existing license
by providing notice to that effect to AVS.  In the event IBM does so terminate
such existing license, any payments that may be due after such notice shall be
deemed fully satisfied such that neither IBM nor said entity shall have any
further payment obligation under such existing agreement.  In the case where
such existing agreement is dated before the Agreement Date, IBM’s right of
termination shall only apply if such existing agreement includes obligations to
pay a royalty for licensed products after the date of acquisition; in the case
where such existing agreement is dated before the Agreement Date and includes
obligations to make fixed fee payments after the date of acquisition, IBM shall
not have any right to terminate afforded by this Agreement, and IBM may request
that the parties discuss potential changes to the amount or duration of such
fixed fee payments.




Section 3.                                           Miscellaneous


3.1           In consideration for the licenses set forth in this Agreement, IBM
shall pay AVS the fees and royalties set forth in Sections 11.1-11.3 of the SOW.


3.2           The term of the licenses granted under this Agreement shall be
from the Agreement Date until the last to expire of the Licensed Patents.  This
Agreement may be terminated for cause by AVS only if (a) IBM has failed to make
payment of the fees and royalties set forth in Sections 11.1-11.3 of the SOW,
and (b) IBM has failed to make such payments within *** days after notification
from AVS that such payments are past due, and (c) IBM has no credible basis

[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatm ent request that has been filed separately with the
Securities and Exchange Commission.
 
Page 3 of 6

--------------------------------------------------------------------------------

 

to not make such payments (by way of illustration, if IBM has a credible basis
to believe that AVS has failed to meet the technology milestones set forth in
the SOW, and does not make the payment that was due for such milestone
completion, this Agreement shall not be terminable by AVS; rather, if AVS
disagrees and believes the milestone was met, it shall have the right to sue for
payment of such amounts).  The parties agree that they shall have their senior
executive management meet to discuss any disagreement regarding payments prior
to initiating any legal action.


***.


3.3           Neither AVS nor its Subsidiaries shall assign or grant any right
under any of the Licensed Patents unless such assignment or grant is made
subject to the terms of this Agreement.  IBM shall have the right to assign this
license to a successor of all of IBM’s businesses to which this Agreement
relates.


If, subsequent to the Agreement Date,
(a) IBM either transfers a product or service line to a third party without
transferring a Subsidiary to said third party; or spins off a Subsidiary (either
by disposing of it to a third party or in some other manner reducing ownership
or control so that the spun-off entity is no longer a Subsidiary of the
Transferring Party); and if
(b) such transfer or spin off includes at least one marketable product or
service in a product or service line and tangible assets having a net value ***,
then after written request (within sixty (60) days following the transfer or
spin off) to AVS jointly by IBM and either such third party in the case of a
transfer, or such ex-Subsidiary in the case of a spin off, AVS shall grant a
royalty-free license (under the same terms as the license granted to IBM herein
but excluding this provision and Sections 2.4 and 3.1) under its Licensed
Patents for the field of such product or service line to such third party or
such ex-Subsidiary, (the “Recipient”) provided that:
(i)           such field shall not be defined more broadly than necessary to
cover the particular product or service line being transferred or spun off,
including extensions thereto based on the same technology;
(ii)           the license granted shall be limited in the twelve (12) months
immediately following such transfer or spin off to a volume of licensed products
or services having an aggregate selling price equal to no more than the
aggregate selling prices of such products or services by said Transferring Party
in the twelve (12) months preceding such transfer or spin off plus ten percent
(10%); and shall be limited, in each of the successive twelve-month periods
following such transfer or spin off, to a volume of licensed products or
services having an aggregate selling price equal to no more than the limit for
the immediately preceding twelve-month period plus ten percent (10).


***.


3.4           The parties shall mutually agree on the content and timing of a
press release describing the existence of this Agreement in accordance with
Section 16.1 of the SOW; other than the foregoing, neither party shall disclose
any term or condition of this Agreement to any third party except (a) to the
extent disclosure is required by court order,  otherwise required by law or
regulatory obligation, provided the disclosing party first give the other party
prior written notice to enable the other party to seek a protective order; (b)
to the extent required to enforce rights under this Agreement; or (c) to the
extent reasonably necessary, on a confidential basis, to  the disclosing party’s
accountants, attorneys and / or financial advisors.  In addition, in response to
a request by a customer, IBM and AVS shall have the right to disclose the
existence of this

[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatm ent request that has been filed separately with the
Securities and Exchange Commission.
 
Page 4 of 6

--------------------------------------------------------------------------------

 

Agreement and the scope of its rights to that customer, on a confidential basis
and AVS may identify IBM as a licensee of the AVS Licensed Patents to potential
licensees.


3.5           AVS represents and warrants, on behalf of itself and its
Subsidiaries, that (i) it is the owner of the Licensed Patents, (ii) it has the
full right and power to grant the rights (including the licenses, covenants, and
releases) set forth in this Agreement, and (iii) no other party’s consent or
approval is required for the granting of such rights.


3.6           This Agreement shall be construed, and the legal relations between
the parties hereto shall be determined, in accordance with the law of the State
of New York, USA, as such law applies to contracts signed and fully performed in
New York, without regard to conflict of law principles.  The parties waive their
rights to a jury trial.


3.7           Neither AVS nor IBM shall be considered the author of this
Agreement for the purpose of interpreting any provision herein.


3. 8           This Agreement shall not be binding upon the parties until it has
been signed by or on behalf of each party.  No amendment or modification hereof
shall be valid or binding upon the parties unless made in writing and signed by
the parties.


3.9           AVS shall not have any obligation hereunder to institute any
action or suit against third parties for infringement of any of the Licensed
Patents or to defend any action or suit brought by a third party which
challenges or concerns the validity or coverage of any of the Licensed Patents.
AVS is under no obligation hereunder to file any patent application or to secure
any patent or patent rights or to maintain any patent in force.


3.10           If any section of this Agreement is found by competent authority
to be invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of such section in every other respect and
the remainder of this Agreement shall continue in effect so long as the
Agreement still expresses the intent of the parties.  However, if the intent of
the parties cannot be preserved, this Agreement shall be either renegotiated or
terminated.


This Agreement and its attachments, and referred-to sections of the SOW embody
the entire understanding of the parties with respect to the Licensed Patents,
and replace any prior oral or written communications between them.


Agreed to:
Agreed to:
AVISTAR COMMUNICATIONS CORPORATION
INTERNATIONAL BUSINESS MACHINES CORPORATION
By: ___________________________
By: ___________________________
Name:
Title:
***
***
Date: _________________________
Date: _________________________






[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatm ent request that has been filed separately with the
Securities and Exchange Commission.
 
Page 5 of 6

--------------------------------------------------------------------------------

 

Schedule A


Country Code
Patent/ Publication Number
Kind
Title
Issue/ Publication Date
US
7398296
B2
Networked Audio Communication Over Two Networks
2008-07-08
US
7206809
B2
Method For Real-Time Communication Between Plural Users
2007-04-17
US
7185054
B1
Participant Display And Selection In Video Conference Calls
2007-02-27
US
7152093
B2
System For Real-Time Communication Between Plural Users
2006-12-19
US
7054904
B2
Marking And Searching Capabilities In Multimedia Documents Within Multimedia
Collaboration Networks
2006-05-30
US
6972786
B1
Multimedia Services Using Central Office
2005-12-06
US
6959322
B2
UTP Based Video Conferencing
2005-10-25
         
US
6816904
B1
Networked Video Multimedia Storage Server Environment
2004-11-09
US
6789105
B2
Multiple-Editor Authoring Of Multimedia Documents Including Real-Time Video And
Time-Insensitive Media
2004-09-07
US
6594688
B2
Dedicated Echo Canceller For A Workstation
2003-07-15
US
6583806
B2
Videoconferencing Hardware
2003-06-24
US
6437818
B1
Video Conferencing On Existing UTP Infrastructure
2002-08-20
US
6426769
B1
High-Quality Switched Analog Video Communications Over Unshielded Twisted Pair
2002-07-30
US
6351762
B1
Method And System For Log-In-Based Video And Multimedia Calls
2002-02-26
US
6343314
B1
Remote Participant Hold And Disconnect During Videoconferencing
2002-01-29
US
6237025
B1
Multimedia Collaboration System
2001-05-22
US
6212547
B1
UTP Based Video And Data Conferencing
2001-04-03
US
6081291
A
Methods And Systems For Multimedia Communication Via Public Telephone Networks
2000-06-27
US
5978835
A
Multimedia Mail, Conference Recording And Documents In Video Conferencing
1999-11-02
US
5915091
A
Synchronization In Video Conferencing (Videoconferencing And Data Conferencing
System)
1999-06-22
US
5896500
A
System For Call Request Which Results In First And Second Call Handle Defining
Call State Consisting Of Active Or Hold For Its Respective Av Device
1999-04-20
US
5884039
A
System For Providing A Directory Of Av Devices And Capabilities And Call
Processing Such That Each Participant Participates To The Extent Of Capabilities
Available
1999-03-16
US
5867654
A
Two Monitor Videoconferencing Hardware
1999-02-02
US
5854893
A
System For Teleconferencing In Which Collaboration Types And Participants By
Names Or Icons Are Selected By A Participant Of The Teleconference
1998-12-29
US
5802294
A
Teleconferencing System In Which Location Video Mosaic Generator Sends Combined
Local Participants Images To Second Location Video Mosaic Generator For
Displaying Combined Images
1998-09-01
US
5758079
A
Call Control In Video Conferencing Allowing Acceptance And Identification Of
Participants In A New Incoming Call During An Active Teleconference
1998-05-26
US
5751338
A
Methods And Systems For Multimedia Communications Via Public Telephone Networks
1998-05-12
US
5689641
A
Multimedia Collaboration System Arrangement For Routing Compressed Av Signal
Through A Participant Site Without Decompressing The Av Signal
1997-11-18
US
5617539
A
Multimedia Collaboration System With Separate Data Network And A/V Network
Controlled By Information Transmitting On The Data Network
1997-04-01
US
20080117965
A1
Multiple-Channel Codec And Transcoder Environment For Gateway, MCU, Broadcast,
And Video Storage Applications
2008-05-22
US
20080049792
A1
Interconnecting Network Locations Between Premises Network And Central Office
Using Ethernet On Loop Plant
2008-02-28
US
20070168426
A1
Storing And Accessing Media Files
2007-07-19
US
20070088782
A1
Storage And Playback Of Media Files
2007-04-19
US
20070088781
A1
Storing And Accessing Media Files
2007-04-19
US
20070083596
A1
Storing And Accessing Media Files
2007-04-12
US
20070083595
A1
Networked Audio Communication With Login Location Information
2007-04-12
US
20070083594
A1
Device For Wireless Networked Communications
2007-04-12
US
20070083593
A1
Wireless Networked Audio Communication
2007-04-12
US
20070078932
A1
Audio Communication With Login Location Addressing
2007-04-05
US
20070078931
A1
System For Managing Real-Time Communications
2007-04-05
US
20070078930
A1
Method For Managing Real-Time Communications
2007-04-05
US
20060168637
A1
Multiple-Channel Codec And Transcoder Environment For Gateway, MCU, Broadcast
And Video Storage Applications
2006-07-27
US
20060075121
A1
Registration Based Addressing And Call Handles To Establish Communication
2006-04-06
US
20060064461
A1
Using Login-Based Addressing To Communicate With Listed Users
2006-03-23
US
20060059266
A1
Registration Based Addressing Over Multiple Networks With Digital Audio
Communication
2006-03-16
US
20060041617
A1
Log-In Based Communications Plus Two Data Types
2006-02-23
US
20060041616
A1
Audio Communications Using Devices With Different Capabilities
2006-02-23
US
20050144284
A1
Scalable Networked Multimedia System And Applications
2005-06-30
US
20040107255
A1
System For Real-Time Communication Between Plural Users
2004-06-03
US
20040107254
A1
Method For Real-Time Communication Between Plural Users
2004-06-03
US
20030187940
A1
Teleconferencing Employing Multiplexing Of Video And Data Conferencing Signals
2003-10-02
WO
200077687
A1
System And Method For Browser-Based Multimedia Collaboration Reporting
21-Dec-2000
WO
9938324
A1
Multifunction Video Communication Service Device
29-Jul-1999














[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatm ent request that has been filed separately with the
Securities and Exchange Commission.
 
Page 6 of 6

--------------------------------------------------------------------------------

 
